Citation Nr: 0722964	
Decision Date: 07/27/07    Archive Date: 08/06/07

DOCKET NO.  04-06 778	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for post-
traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Tahirih S. Samadani, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1965 to January 
1972.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a January 2002 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in New York, 
New York.

The Board notes that the veteran originally filed a notice of 
disagreement with the January 2002 rating decision for 
service connection for PTSD, service connection for jaw 
condition, and total disability based on individual 
unemployability.  The veteran, however, only perfected his 
appeal for service connection for PTSD in his February 2004 
Form 9, and therefore it is currently the only issue before 
the Board.

The Board does not have jurisdiction to consider a claim that 
has been previously adjudicated unless new and material 
evidence is presented, and before the Board may reopen such a 
claim, it must find that new and material evidence has been 
presented.  See Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 
1996).  See also Winters v. West, 12 Vet. App. 203 (1999).


FINDINGS OF FACT

1.  In a July 1999 decision, the RO determined that service 
connection was not warranted for PTSD; the veteran did not 
appeal, and the decision became final.

2.  Evidence submitted since the July 1999 rating decision 
was not previously submitted, relates to an unestablished 
fact necessary to substantiate the claim, and raises a 
reasonable possibility of substantiating the claim.

3.  The veteran has not submitted credible supporting 
evidence that claimed in-service stressors occurred, or that 
he engaged in combat.

4.  Diagnoses of PTSD are not based on any verified, credible 
stressor from the veteran's active service.  



CONCLUSIONS OF LAW

1.  New and material evidence to reopen the claim of 
entitlement to service connection for PTSD has been received.  
38 U.S.C.A. §§ 5104, 5108, 7105 (West 2002); 38 C.F.R. §§ 
3.102, 3.104(a), 3.156(a) (2006).

2.  The criteria for establishing service connection for PTSD 
have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.303, 3.304(f) (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), 
and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2006), provide that VA will assist a claimant 
in obtaining evidence necessary to substantiate a claim but 
is not required to provide assistance to a claimant if there 
is no reasonable possibility that such assistance would aid 
in substantiating the claim.  They also require VA to notify 
the claimant and the claimant's representative, if any, of 
any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  In 
addition, VA must also request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that, "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that "[i]n 
making the determinations under [section 7261(a)], the Court 
shall . . . take due account of the rule of prejudicial 
error")."  Id. at 121.  

Nothing in the Act shall be construed to require the 
Secretary to reopen a claim that has been disallowed except 
when new and material evidence is presented or secured, as 
described in 38 U.S.C.A. § 5103A(f).

The timing requirement enunciated in Pelegrini applies 
equally to the initial-disability-rating and effective-date 
elements of a service-connection claim.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).

The Court has recently held that, in a claim to reopen, the 
duty to notify requires that the Secretary look at the bases 
for the denial in the prior decision and respond with a 
notice letter that describes what evidence would be necessary 
to substantiate the element or elements required to establish 
service connection that were found insufficient in the 
previous denial.  See Kent v. Nicholson, 20 Vet. App. 1 
(2006).  

The originating agency provided the veteran with the notice 
required under the VCAA through a December 2001 letter and a 
June 2003 letter.  In the June 2003 letter, the originating 
agency informed the veteran what is needed to substantiate 
his claim.  The letter stated that he needed to provide 
evidence of a verified stressful event in service.  

The Board also notes that the veteran's service medical 
records and pertinent VA treatment records have been 
obtained.  Neither the veteran nor his representative has 
identified any outstanding evidence that could be obtained to 
substantiate the claim.  The Board is also unaware of any 
such outstanding evidence.  Therefore, the Board is also 
satisfied that the RO has complied with the duty to assist 
requirements of the VCAA.

Following the provision of the required notice and the 
receipt of all pertinent evidence, the RO readjudicated the 
veteran's claim.  There is no indication in the record or 
reason to believe that the ultimate decision of the 
originating agency would have been different had complete 
VCAA notice been provided at an earlier time.

In sum, the Board is satisfied that any procedural errors in 
the development and consideration of the claim by the RO were 
insignificant and non-prejudicial to the veteran.  

Accordingly, the Board will address the merits of the claim 
to reopen.

New and Material

A review of the record reflects that the veteran's claim of 
service connection for PTSD was initially denied in July 
1999, on the basis that the veteran had not submitted any 
confirmable information concerning stressors in service.  The 
veteran was notified of this decision in August 1999 and this 
letter provided him with information as to his procedural and 
appellate rights.  He did not appeal this decision and the 
July 1999 decision became final.  38 U.S.C.A. § 7105(a) (West 
2002); 38 C.F.R. §§ 20.302, 20.1103 (2006).

However, if new and material evidence is presented or secured 
with respect to a claim which has been disallowed, VA shall 
reopen the claim and review the former disposition of the 
claim.  Manio v. Derwinski, 1 Vet. App 145 (1991).  When 
determining whether additional evidence is new and material, 
VA must determine whether such evidence has been presented 
under 38 C.F.R. § 3.156(a) in order to have a finally denied 
claim reopened under 38 U.S.C.A. § 5108 (West 2002).  
Effective from August 29, 2001, the regulations defining "new 
and material evidence" were revised and clarify the types of 
assistance the VA will provide to a claimant attempting to 
reopen a previously denied claim. 38 C.F.R. §§ 3.156(a) and 
3.159(b).  These specific provisions are applicable only to 
claims filed on or after August 29, 2001.  As the veteran 
filed his claim seeking to reopen in September 2001, the 
Board has considered these provisions.

To reopen a claim which has been previously denied and which 
is final, the claimant must present new and material 
evidence.  38 U.S.C.A. § 5108 (West 2002).  Under the amended 
regulations, new evidence means existing evidence not 
previously submitted to agency decision makers.  Material 
evidence means existing evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New 
and material evidence can be neither cumulative nor redundant 
of the evidence of record at the time of the last prior final 
denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a) (2006).

The Board has a jurisdictional responsibility to consider 
whether it was proper for a claim to be reopened, regardless 
of whether the previous action denying the claim was appealed 
to the Board.  Jackson v. Principi, 265 F. 3d 1366 (Fed. Cir. 
2001).

The credibility of the evidence is presumed in determining 
whether new and material evidence has been submitted.  Justus 
v. Principi, 3 Vet. App. 510, 513 (1992).

The evidence considered at the time of the 1999 denial 
included the veteran's claim, statements by the veteran 
regarding in-service stressors, his service medical records, 
post-service VA treatment records dated from April 1985, a 
December 1998 VA psychiatric examination that included a 
diagnosis for PTSD, and a lay statement attesting to the 
veteran's current PTSD symptoms.  

The evidence associated with the claims file subsequent to 
the RO's 1999 decision includes additional private and VA 
records dated through 2001, statements by the veteran as to 
in-service stressors, and a lay statement provided by a 
friend regarding his current PTSD symptoms. 

The Board's concludes that there are several documents which 
may be determined to be new.  This includes an October 2003 
statement by the veteran's friend, treatment records from the 
Vietnam Veterans Readjustment Program and VA treatment 
records from February 1994 to November 1998.  A discussion of 
these facts was not made at the time of the previous denial 
in 1999.  They bear substantially upon the specific matters 
under consideration as it relates to an unestablished fact 
necessary to substantiate the claim and raises a reasonable 
possibility of substantiating the claim.  Consequently, 
because new and material evidence has been added to the 
record, the veteran's previously denied claim of entitlement 
to service connection for PTSD is reopened.  38 U.S.C.A. § 
5108 (West 2002); 38 C.F.R. § 3.156(a) (2006).

Service Connection

Having reopened the veteran's claim, the Board must now 
determine whether entitlement to service connection for PTSD 
is warranted on the merits.

In this regard, the Board observes that, under the laws 
administered by VA, service connection may be granted for a 
disability resulting from disease or injury incurred in 
service.  38 U.S.C.A. §1110 (West 2002); 38 C.F.R. § 3.303 
(2006).  If a condition noted during service is not shown to 
be chronic, then generally a showing of continuity of 
symptomatology after service is required for service 
connection.  38 C.F.R. § 3.303(b) (2006).  Service connection 
may be granted on the basis of a post-service initial 
diagnosis of a condition when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.

The Board also observes that service connection for PTSD 
requires:  (1) medical evidence diagnosing the condition in 
accordance with 38 C.F.R. § 4.125(a) (2006); (2) a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and (3) credible supporting evidence 
that the claimed in-service stressor occurred.  If the 
evidence establishes that the veteran engaged in combat with 
the enemy, and the claimed stressor is related to that 
combat, his lay testimony alone may establish the occurrence 
of the claimed in-service stressor in the absence of clear 
and convincing evidence to the contrary, provided that the 
claimed in-service stressor is consistent with the 
circumstances, conditions, or hardships of his service.  38 
C.F.R. § 3.304(f) (2006).  See Cohen v. Brown, 10 Vet. App. 
128 (1997).

If the evidence establishes that the veteran engaged in 
combat with the enemy and the claimed stressor is related to 
that combat, in the absence of clear and convincing evidence 
to the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  38 C.F.R. § 3.304(f)(1) (2006).  Service 
department evidence that the veteran engaged in combat or 
that the veteran was awarded the Purple Heart, Combat 
Infantryman Badge, or similar combat citation will be 
accepted, in the absence of evidence to the contrary, as 
evidence of the claimed in-service combat stressor.

If a PTSD claim is based on in-service personal assault, 
evidence from sources other than the veteran's service 
records may corroborate the veteran's account of the stressor 
incident.  Examples of such evidence include, but are not 
limited to:  records from law enforcement authorities, rape 
crisis centers, mental health counseling centers, hospitals, 
or physicians; pregnancy tests or tests for sexually 
transmitted diseases; and statements from family members, 
roommates, fellow service members, or clergy.  Evidence of 
behavior changes following the claimed assault is one type of 
relevant evidence that may be found in these sources.  
Examples of behavior changes that may constitute credible 
evidence of the stressor include, but are not limited to:  a 
request for a transfer to another military duty assignment; 
deterioration in work performance; substance abuse; episodes 
of depression, panic attacks, or anxiety without an 
identifiable cause; or unexplained economic or social 
behavior changes.  VA will not deny a PTSD claim that is 
based on in-service personal assault without first advising 
the claimant that evidence from sources other than the 
veteran's service records or evidence of behavior changes may 
constitute credible supporting evidence of the stressor and 
allowing him or her the opportunity to furnish this type of 
evidence or advise VA of potential sources of such evidence. 
VA may submit any evidence that it receives to an appropriate 
medical or mental health professional for an opinion as to 
whether it indicates that a personal assault occurred.  38 
C.F.R. § 3.304(f)(3) (2006).

Where a determination is made that the veteran did not 
"engage in combat with the enemy," or the claimed stressor is 
not related to combat, the veteran's lay testimony alone will 
not be enough to establish the occurrence of the alleged 
stressor.  See Moreau v. Brown, 9 Vet. App. 389, 395 (1996); 
Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  In such 
cases, the record must contain service records or other 
corroborative evidence which substantiates or verifies the 
veteran's testimony or statements as to the occurrence of the 
claimed stressor.  See West (Carlton) v. Brown, 7 Vet. App. 
70, 76 (1994); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993). 
Moreover, a medical opinion diagnosing PTSD does not suffice 
to verify the occurrence of the claimed in-service stressors.  
See Moreau and Cohen, supra.

The Board also notes that 38 C.F.R. § 3.304(f)(3) was amended 
effective March 7, 2002, to provide that evidence other than 
service records may corroborate the occurrence of a stressor 
and that VA may not deny PTSD claims based on personal 
assault without first advising claimants that evidence from 
sources other than the veteran's service records may help 
prove the stressor occurred.  67 Fed. Reg. 10330-10332 (March 
7, 2002).

The determination as to whether the requirements for service 
connection are met is based on an analysis of all the 
evidence of record and the evaluation of its credibility and 
probative value.  38 U.S.C.A. § 7104(a) (West 2002); 38 
C.F.R. § 3.303(a) (2006).  See Baldwin v. West, 13 Vet. App. 
1 (1999).  When there is an approximate balance of positive 
and negative evidence regarding a material issue, the benefit 
of the doubt in resolving each such issue shall be given to 
the claimant. 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. §§ 
3.102 (2006).  See Ortiz v. Principi, 274 F.3d 1361, 1364 
(Fed. Cir. 2001).  If the Board determines that the 
preponderance of the evidence is against the claim, it has 
necessarily found that the evidence is not in approximate 
balance, and the benefit of the doubt rule is not applicable.  
Ortiz, 274 F.3d at 1365.

Taking into account the relevant evidence outlined above, and 
resolving any reasonable doubt in the veteran's favor, the 
Board finds that the evidence does not support the veteran's 
claim of entitlement to service connection for PTSD.

Review of the veteran's DD Form 214 and the veteran's 
statement reflects that his military occupational specialty 
was as a construction mechanic and advisor. The veteran's DD 
Form 214 document also shows that he served in the Republic 
of Vietnam, but it does not reflect that he was awarded a 
Purple Heart or a Combat Infantryman Badge.  

A review of the service medical records is negative for 
treatment for psychiatric problems.  Post service records 
include VA documents showing that the veteran was repeatedly 
diagnosed with PTSD and alcoholism.  A June 2001 treatment 
record from the Vietnam Veterans Readjustment Program states 
that the veteran suffers from several PTSD symptoms, 
including sleep disturbances, rage outbursts, and suicidal 
ideations.  VA treatment records from February 1994 to 
November 1998 show treatment for PTSD for several years.

The veteran was afforded a VA examination in December 1998.  
The examiner diagnosed the veteran with PTSD.  During the 
examination, the veteran reported that he had witnessed 
battle atrocities and had been fired upon.  He also recalled 
seeing people he knew being killed.  After he left Vietnam, 
he specifically recalls hearing that his friend had been 
killed.  The veteran complained of depression, extreme 
irritability, recollections, nightmares, social isolation and 
withdrawal.  The examiner noted that the veteran's mood was 
one of depression, anxiety and mild agitation.  His affect 
was appropriate to mood.  He had no disordered perceptions or 
suicidal plans.  

In July 1998, the veteran submitted a statement about his 
PTSD.  He stated the dates of his service and his unit.  He 
described his military service as terrifying, life 
threatening and stressful but did not state specific in-
service stressors.  

As noted above, the veteran has not provided enough 
information to verify any in-service stressors.  Although the 
veteran was provided with PTSD Questionnaires in June 1999 
and June 2003 and a letter in June 2003, the veteran has 
failed to provide specific dates, places or names of fellow 
soldiers that would enable his stressors to be verified.  The 
examiner, in the December 1998 VA examination, also did not 
link the veteran's PTSD diagnosis with a specific stressor.  
The veteran has repeatedly noted that he has PTSD due to 
hearing about his friend's death in Vietnam after he had 
returned to the United States.  The veteran, however, never 
provided the Board with the friend's name.  Furthermore, 
although the Board is sympathetic to the veteran's loss, 
hearing that a friend was killed in Vietnam when the veteran 
was in the United States is not the type of stressor 
contemplated under the regulations.  Moreover, as the 
veteran's service documents do not reflect that he served in 
combat, his assertion that he was fired upon or saw people 
killed is not corroborated by the record.

As for the statements of record as provided by the veteran's 
friend, it is noted that she is competent as lay person to 
report on that which she has personal knowledge.  See Layno 
v. Brown, 6 Vet. App. 465, 470 (1994).  However, there is no 
evidence of record that the veteran, or his friend, who 
submitted statements in support of his claim, has specialized 
medical knowledge to be competent to offer medical opinion as 
to cause or etiology of the claimed disability.  See 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  
     
In conclusion, absent a diagnosis of PTSD based on verifiable 
in-service stressors, the Board concludes that there is no 
competent medical evidence supporting the veteran's claim of 
entitlement to service connection for PTSD.  Accordingly, 
this claim is denied on the merits.  

In reaching the conclusions above, the Board has considered 
the applicability of the benefit of the doubt doctrine.  
However, as the preponderance of the evidence is against the 
veteran's claims, that doctrine is not applicable in the 
instant appeal.  See 38 U.S.C.A. § 5107(b) ; Gilbet, supra.  
Thus, the appeal is denied.

	(CONTINUED ON NEXT PAGE)








	
ORDER

As new and material evidence was received, the claim of 
entitlement to service connection for PTSD is reopened.

Service connection for PTSD is denied.



____________________________________________
Deborah W. Singleton
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


